CALDWELL, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
After a careful reading and consideration of the evidence, we fully concur with the circuit court in its finding of facts, and in its declarations of law applicable thereto. Under the well-settled rules of law applicable to the facts of the case, Mr. Litchfield, by failing for more than three years after notice of the fraud to disaffirm the sales made by his agent, John Browne, to Collins, Stanfield, and Taylor, thereby ratified and confirmed the same, and is barred by his laches from recovering the lands from the present owner, or damages from Hamilton Browne and James J. Hill, or either of them, on account of the fraud practiced upon him in the original sale of the lands. The facts found bring the case directly within the doctrine laid down bv this court in Rugan v. Sabin, 10 U. S. App. 519, 3 C. C. A. 578, 53 Fed. 415; Naddo v. Bardon, 4 U. S. App. 642, 2 C. C. A. 335, 51 Fed. 493; Lemoine v. Dunklin Co., 10 U. S. App. 233, 2 C. C. A. 343, 51 Fed. 487; Kinne v. Webb, 4 C. C. A. 170, 54 Fed. 34, 12 U. S. App. 137; Scheftel v. Hays, 58 Fed. 457, 7 C. C. A. 308; Wetzel v. *144Transfer Co., 65 Fed. 23, 12 C. C. A. 490, and numerous cases therein cited. The doctrine of these cases has come to be common learning, and its restatement in this case would serve no useful purpose. Upon the authority of these cases, the decree of the circuit court is affirmed.